Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Neblett (#42028) on 7/25/22.

The application has been amended as follows: 
	In Claim 3, after line 27 and before line 28 (that is, after “open-circuit pumps to the rod chamber,” and before “wherein the controller…”) the following has been inserted:
 	a cap-side discharge flow line that connects the cap chamber to the tank; and 
 	a meter-out valve provided on the cap-side discharge flow line,
	
 	In Claim 3, after line 35 and before line 36 (that is, after “a flow line…” and before “wherein the construction machine further comprises:”), the following has been inserted:
 	wherein the controller is configured to, in a case where the 47Attorney Docket No. 110558.PE625US hydraulic motor is driven at a same time that the single rod hydraulic cylinder is operated toward a contraction side, 
 	control the plurality of cap-side selector valves and the plurality of rod-side selector valves such that the particular open-circuit pump is connected to the rod chamber, close the particular proportional valve, and open the meter-out valve;

	In Claim 4, after line 27 and before line 28 (that is, after “open-circuit pumps to the rod chamber,” and before “wherein the controller…”) the following has been inserted:
 	a cap-side discharge flow line that connects the cap chamber to the tank; and 
 	a meter-out valve provided on the cap-side discharge flow line,
	
 	In Claim 4, after line 35 and before line 36 (that is, after “a flow line…” and before “wherein the construction machine further comprises:”), the following has been inserted:
 	wherein the controller is configured to, in a case where the 47Attorney Docket No. 110558.PE625US hydraulic motor is driven at a same time that the single rod hydraulic cylinder is operated toward a contraction side, 
 	control the plurality of cap-side selector valves and the plurality of rod-side selector valves such that the particular open-circuit pump is connected to the rod chamber, close the particular proportional valve, and open the meter-out valve;

	These four changes incorporate the language of prior Claim 2, from which Claims 3 and 4 originally depended. 

Allowable Subject Matter
Claims 3-5 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 28, 2022